Name: Council Decision (CFSP) 2018/716 of 14 May 2018 amending and extending Decision 2013/34/CFSP on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali)
 Type: Decision
 Subject Matter: cooperation policy;  Africa;  defence;  European construction
 Date Published: 2018-05-16

 16.5.2018 EN Official Journal of the European Union L 120/8 COUNCIL DECISION (CFSP) 2018/716 of 14 May 2018 amending and extending Decision 2013/34/CFSP on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 28, Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 17 January 2013, the Council adopted Decision 2013/34/CFSP (1) on an EU military mission to contribute to the training of the Malian Armed Forces (EUTM Mali). (2) On 18 February 2013, the Council adopted Decision 2013/87/CFSP (2) on the launch of EUTM Mali. (3) On 23 March 2016, the Council adopted Decision (CFSP) 2016/446 (3) adapting and extending the mandate of EUTM Mali and providing it with a reference amount until 18 May 2018. (4) Following the Strategic Review of the Mission, the Political and Security Committee recommended that the mandate of EUTM Mali be amended and extended until 18 May 2020. (5) It is also necessary to lay down the financial reference amount intended to cover the expenditure related to EUTM Mali for the period from 19 May 2018 until 18 May 2020. (6) Decision 2013/34/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/34/CFSP is hereby amended as follows: (1) Article 1 is amended as follows: (a) in paragraph 1, the following sentence is added: In addition, EUTM Mali shall support the operationalisation of the G5 Sahel Joint Force at their Headquarters.; (b) paragraph 2 is replaced by the following: 2. The objective of EUTM Mali shall be to respond to the operational needs of the MAF and of the G5 Sahel Joint Force through the provision of: (a) training and advice support for the benefit of the MAF, including through decentralised activities in the regions, as well as education support on International Humanitarian Law, protection of civilians and human rights; (b) a contribution, upon the request of Mali and in coordination with MINUSMA, to the Disarmament, Demobilisation and Reintegration process framed by the Peace Agreement, through the provision of training sessions in order to facilitate the reconstitution of inclusive Malian Armed Forces; (c) support to the G5 Sahel process through dedicated advice and training support for the operationalisation of the G5 Sahel Joint Force.; (2) in Article 10, paragraph 2 is replaced by the following: 2. The financial reference amount for the common costs of EUTM Mali for the period from 19 May 2018 to 18 May 2020 shall be EUR 59 743 047,00. The percentage of the reference amount referred to in Article 25(1) of Council Decision (CFSP) 2015/528 (*1) shall be 0 % and the percentage for commitment referred to in Article 34(3) of that Decision shall be 30 %. (*1) Council Decision (CFSP) 2015/528 of 27 March 2015 establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (Athena) and repealing Decision 2011/871/CFSP (OJ L 84, 28.3.2015, p. 39);" (3) in Article 12, paragraph 2 is replaced by the following: 2. The mandate of EUTM Mali shall end on 18 May 2020.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 May 2018. For the Council The President E. ZAHARIEVA (1) Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (OJ L 14, 18.1.2013, p. 19). (2) Council Decision 2013/87/CFSP of 18 February 2013 on the launch of a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (OJ L 46, 19.2.2013, p. 27). (3) Council Decision (CFSP) 2016/446 of 23 March 2016 amending and extending Council Decision 2013/34/CFSP on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (OJ L 78, 24.3.2016, p. 74).